IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
TERRA      MAR      FINANCIAL
CORP.,                               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0452

FEDERAL      NATIONAL
MORTGAGE ASSOCIATION,

      Appellee.

_____________________________/

Opinion filed April 21, 2016.

An appeal from the Circuit Court for Clay County.
William A. Wilkes, Judge.

Lesley McKinney of the Law Office of David M. Goldman, PLLC, Jacksonville
and Alisa D. Wilkes of Wilkes & Mee, PLLC, Jacksonville, for Appellant.

Daniel C. Consuegra, Susan B. Morrison, and Lauren E. Wages of the Law Office
of Daniel C. Consuegra, P.L., Tampa, for Appellee Citimortgage, Inc.; Mary P.
Stella and Daniel S. Stein of Popkin & Rosaler, P.A., Deerfield Beach, for
Appellee Federal National Mortgage Association.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.